DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-17 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-6, 8- 17 of U.S. Patent No. 10,285,825 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Patent claim 1, discloses regarding claims 1 and 11, a surgical instrument comprising: a shaft having a distal end connectable with an implant;  and a handle connected to a proximal end of the shaft, wherein the instrument defines an internal fluid channel through which a fluid can be passed, a tubular duct having a proximal end configured to connect to the instrument to communicate with the internal fluid channel and a distal end configured to connect to the distal end of the shaft to allow passage of a fluid from the internal fluid channel to the implant, and wherein the tubular duct includes a wire disposed within a tube, wherein the wire is movable between a proximal position and a distal position, the wire being configured to cooperate with a mechanism of the implant when in the distal position. 
Patent claim 2, discloses regarding claim 2, wherein the internal fluid channel includes a cavity in the handle, and the handle includes an aperture in a proximal portion of the handle that is in communication with the cavity. 
Patent claim 3, discloses regarding claim 3, wherein the handle includes a movable valve configured to seal the cavity at the aperture. 
Patent claim 4, discloses regarding claim 4, further comprising a plunger movable within the cavity to force fluid from the aperture to a distal portion of the cavity. 
Patent claim 5, discloses regarding claim 5, wherein the handle includes a toggle having an internally threaded section configured to selectively engage an externally threaded section of the plunger. 
Patent claim 6, discloses regarding claim 6, wherein when the toggle is in an engaged position, the plunger can only move within the cavity by rotating the plunger to engage the externally threaded section of the plunger with the internally threaded section of the toggle, and when the toggle is in a disengaged position, the plunger can move freely within the cavity. 
Patent claim 8, discloses regarding claim 7, wherein the proximal end of the tubular duct is at least partially disposed within a passage of the handle. 
Patent claim 9, discloses regarding claim 8, wherein the shaft includes a recessed passage in which a portion of the tubular duct can be disposed. 
Patent claim 10, discloses regarding claim 9, wherein the tubular duct is configured to move along the shaft within the recessed passage. 
Patent claim 11, discloses regarding claim 10, wherein the proximal end of the tubular duct is at least partially disposed within a passage of the shaft. 
Patent claim 12, discloses regarding claim 12, wherein the wire is spring biased to the proximal position. 
Patent claim 13, discloses regarding claim 14, further comprising a collapse shaft movable within a cavity in the handle, wherein the collapse shaft can be advanced to move the wire from the proximal position to the distal position. 
Patent claim 14, discloses regarding claim 13, further comprising a gauge in communication with the fluid channel and configured to indicate pressure within the fluid channel. 
Patent claim 15, discloses regarding claim 15, wherein the gauge is movable within a gauge cavity in the handle and can be advanced to move the wire from the proximal position to the distal position. 
Patent claim 16, regarding claim 16, wherein the handle extends along an axis that is angled with respect to an axis along which the shaft extends. 
Patent claim 17, discloses regarding claim 17, a kit comprising: the surgical instrument of claim 1; and a spinal implant that is expandable through the introduction of the fluid therein. 
The difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

Claim(s) 19 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,285,825 B2 in view of Simpson et al. (U.S. Pub. No. 2012/0130387 A1, hereinafter “Simpson”). 
Patent claim 1 discloses all of the features of the claimed invention, as previously presented above, except regarding claim 19, wherein the surgical instrument further comprises a rod disposed within at least a portion of the shaft and having a threaded distal end for attaching the implant. 
Simpson discloses an insertion tool (10, see Fig. 14A) for an implant (36), with a shaft (14), wherein the shaft (14) of the tool (10) includes a threaded rod (22) disposed within at least a portion of the shaft (e.g. within passageway 288) having a threaded distal end (see Fig. 14B, see para. [0064]) in order to enable threaded mating between the implant and the tool (see para. [0064]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the surgical instrument in Patent claim 1 to include a rod disposed within a portion of the shaft having a threaded distal end in view of Simpson in order to enable threaded mating between the implant and the tool. 

Claim(s) 20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,285,825 B2 in view of Trudeau et al. (U.S. Pub. No. 2009/0182343 A1, hereinafter “Trudeau”). 
Patent claim 3, discloses regarding claim 20, a surgical instrument comprising: a shaft having a distal end connectable with an implant;  and a handle connected to a proximal end of the shaft, wherein the instrument defines an internal fluid channel through which a fluid can be passed, a tubular duct having a proximal end configured to connect to the instrument to communicate with the internal fluid channel and a distal end configured to connect to the distal end of the shaft to allow passage of a fluid from the internal fluid channel to the implant, and wherein the tubular duct includes a wire disposed within a tube, wherein the wire is movable between a proximal position and a distal position, the wire being configured to cooperate with a mechanism of the implant when in the distal position; wherein the internal fluid channel includes a cavity in the handle, and the handle includes an aperture in a proximal portion of the handle that is in communication with the cavity; and wherein the handle includes a movable valve configured to seal the cavity at the aperture. 
Patent claim 3 fails to disclose, regarding claim 20, wherein the surgical instrument includes a plunger, wherein the plunger is movable within the cavity to force fluid from the aperture to a distal portion of the cavity. 
Trudeau discloses an intervertebral tool (10) for use with an expandable intervertebral device (20), wherein the instrument includes a fluid cavity within the handle (e.g. barrel 154 of syringe 142) and a plunger (168) movable within the cavity in order to control the flow of fluid and deliver fluid to or remove fluid from the expandable device (see para. [0222]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Patent claim 3 to include a plunger movable within the cavity in view of Trudeau in order to control the flow of fluid and deliver fluid to or remove fluid from the implant. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 7, 15-16, 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trudeau et al. (U.S. Pub. No. 2009/0182343 A1, hereinafter “Trudeau”). 
Trudeau discloses, regarding claim 1, a surgical instrument (see Fig. 1) comprising: a shaft (86) having a distal end (90) connectable with an implant (20); and a handle (136, 146, and 210) rigidly connected (via 138) to a proximal end of the shaft (see annotated Fig. 5 below), wherein the instrument defines an internal fluid channel (208) through which a fluid can be passed (see Fig. 11, see para. [0218]), a tubular duct (68) having a proximal end configured to connect to the instrument to communicate with the internal fluid channel (see annotated Fig. 5 below) and a distal end (see annotated Fig. 3 below) configured to connect to the distal end of the shaft (see annotated Fig. 3 below) and to engage the implant to allow passage of a fluid from the internal fluid channel to the implant (see Fig. 3, see para. [0200]).

    PNG
    media_image1.png
    816
    687
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    879
    760
    media_image2.png
    Greyscale

Regarding claim 2, wherein the internal fluid channel includes a cavity in the handle (e.g. barrel 154 of syringe 142 within handle), and the handle includes an aperture (e.g. opening in barrel 154 of syringe 142 that receives plunger 168) in a proximal portion of the handle that is in communication with the cavity (see Fig. 5, note that the aperture in the barrel of the syringe is in communication with the cavity of the syringe).
Regarding claim 4, further comprising a plunger (168) movable within the cavity to force fluid from the aperture to a distal portion of the cavity (see para. [0221], “ejects fluid”).
Regarding claim 7, wherein the proximal end of the tubular duct is at least partially disposed within a passage of the handle (see Fig. 11, note that the proximal end of the tubular duct 68 is disposed within a passage formed within 218 of 210).
Regarding claim 15, further comprising a gauge (222) in communication with the fluid channel (see Fig. 11, note channel 220 extending upward from fluid channel 208, see also para. [0230]) and configured to indicate pressure within the fluid channel (see para. [0190]).
Regarding claim 16, wherein the handle extends along an axis (e.g. longitudinal axis of 24, see Fig. 1) that is angled with respect to (e.g. is offset from, as shown in Figure 1) an axis along which the shaft extends (e.g. longitudinal axis of 86).
Regarding claim 18, wherein at least a portion of the tubular duct between its proximal and distal ends extends along and outside the shaft (as is shown in Figure 3).
Regarding claim 19, wherein the surgical instrument further comprises a rod (92) disposed within at least a portion of the shaft (via opening 88, see para. [0206]) and having a threaded distal end (see para. [0206] “threaded locking pin 92”) for attaching to the implant (see para. [0206], note that the threaded locking pin rotatably mounts to the expandable device).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trudeau, as applied to claim 1 above, and in view of Kanner et al. (U.S. Pub. No. 2012/0067204 A1, hereinafter “Kanner”). 
Trudeau discloses all of the features of the claimed invention, as previously set forth above. Trudeau further discloses wherein the plunger (174) includes an externally threaded section (see para. [0222] “threaded connection”). Trudeau fails to disclose, regarding claim 3, wherein the handle includes a movable valve configured to seal the cavity at the aperture; regarding claim 5, wherein the handle includes a toggle having an internally threaded section configured to selectively engage the externally threaded section of the plunger; and regarding claim 6, wherein when the toggle is in an engaged position, the plunger can only move within the cavity by rotating the plunger to engage the externally threaded section of the plunger with the internally threaded section of the toggle, and when the toggle is in a disengaged position, the plunger can move freely within the cavity.
Kanner discloses a fluid displacement device (200, see Fig. 6), in the analogous art of fluid delivery devices, wherein the plunger (238) includes external threads (279) and the handle (208) includes a movable valve (218) and a toggle (204) with an internal threaded section (268) having an engaged and a disengaged position (see paras. [0055]-[0056]), in order to enable pressure retention and prevent leakage of fluid (see para. [0044]) and in order to provide a threaded engagement between the plunger and the handle for precise control during pressurization of a device while providing a quick release mechanism that enables rapid advancement of the plunger (see paras. [0003] and [0055]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the handle in Trudeau to include a movable valve and a toggle with an internal threaded section and an engaged and disengaged position in view of Kanner in order to enable pressure retention and prevent leakage of fluid and in order to provide a threaded engagement between the plunger and the handle for precise control during pressurization of a device while providing a quick release mechanism that enables rapid advancement of the plunger.

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trudeau, as applied to claim 1 above, and in view of Simpson et al. (U.S. Pub. No. 2012/0130387 A1, hereinafter “Simpson”).
Trudeau discloses all of the features of the claimed invention, as previously set forth above. Trudeau further discloses, regarding claim 9, wherein the tubular duct is configured to move along the shaft (see para. [0200] “slack” and “free to translate axially”), however fails to disclose, regarding claim 8, wherein the shaft includes a recessed passage in its outer surface in which a portion of the tubular duct can be disposed; and regarding claim 10, wherein the proximal end of the tubular duct is at least partially disposed within a passage of the shaft.
Simpson discloses an insertion tool (10, see Fig. 14A) with a shaft (14) and a tubular duct (112) for delivering fluids to the implant (36, see para. [0050]), wherein the shaft (14) of the tool (10) includes a recessed passages in the outer surface of the shaft  along the proximal and distal ends (see annotated Fig. 14A below, note a recessed passage is created within each clip 395 that tubing 112 extends through) in order to constrain the access tubing to the inserter shaft (see para. [0063]). 


    PNG
    media_image3.png
    406
    828
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shaft in Trudeau to include recessed passages in the outer surface in view of Simpson in order to in order to constrain the tubular duct to the shaft. 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trudeau, as applied to claim 1 above, and in view of Simpson et al. (U.S. Pub. No. 2012/0130387 A1, hereinafter “Simpson”). 
Trudeau discloses all of the features of the claimed invention, as provided above. Trudeau discloses the surgical instrument of claim 1 (as shown in Fig. 1, and described above), and further discloses a spinal implant (20) that is expandable through the introduction of the fluid therein (see para. [0199]). Trudeau however fails to explicitly disclose, regarding claim 17, wherein the surgical instrument is provided as a kit with a spinal implant that is expandable through the introduction of the fluid therein. 
Simpson discloses an insertion tool (10, see Fig. 14A) and a spinal implant (36), wherein the implant is fluid expandable (see para. [0060]) via the tool and the implant and the tool are provided as a kit (see para. [0063]) in order to expand the implant to a larger size after being implanted through a minimally invasive surgical opening and in order to provide more flexibility for the physician (see para. [0063]). 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trudeau et al. (U.S. Pub. No. 2009/0182343 A1, hereinafter “Trudeau”) and in view of Kanner et al. (U.S. Pub. No. 2012/0067204 A1, hereinafter “Kanner”). 
Trudeau discloses, regarding claim 20, a surgical instrument (see Fig. 5) comprising: a shaft (86) having a distal end (90) connectable with an implant (20); a handle (136) rigidly connected (via 138) to a proximal end of the shaft (see annotated Fig. 5 above); and a plunger (168), wherein the instrument defines an internal fluid channel (208) through which a fluid can be passed (see Fig. 11, see para. [0218]), wherein the internal fluid channel includes a cavity in the handle (e.g. barrel 154 of syringe 142 within handle), and the handle includes an aperture in a proximal portion of the handle (e.g. opening in barrel 154 of syringe 142 that receives plunger 168) that is in communication with the cavity (see Fig. 5, note that the aperture in the barrel of the syringe is in communication with the cavity of the syringe), and wherein the plunger is movable within the cavity to force fluid from the aperture to a distal portion of the cavity (see para. [0221], “ejects fluid”).
Trudeau fails to disclose, regarding claim 20, wherein the handle includes a movable valve configured to seal the cavity at the aperture. 
Kanner discloses a fluid displacement device (200, see Fig. 6), in the analogous art of fluid delivery devices, wherein the handle (208) includes a movable valve (218) in order to enable pressure retention and prevent leakage of fluid (see para. [0044]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the handle in Trudeau to include a movable valve in view of Kanner in order to enable pressure retention and prevent leakage of fluid.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Grotz et al. (U.S. Pub. No. 2007/0233254 A1) discloses a hydraulically expandable implant and insertion tool. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773

	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773